Citation Nr: 0602223	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a deviated nasal 
septum, currently evaluated as noncompensable.	


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.
This case was last before the Board of Veterans' Appeals 
("Board") in December 2001 when the Board vacated its July 
1999 denial of entitlement to service connection for 
residuals of a nose trauma and, in pertinent part, remanded 
the issue to the San Juan, Puerto Rico Regional Office 
("RO") of the Department of Veterans Affairs ("VA") for a 
VA examination and readjudication.  The current appeal stems 
from the subsequent August 2003 rating decision issued by the 
RO that granted the veteran's claim for service connection 
for a deviated nasal septum and assigned a noncompensable 
evaluation.  The veteran filed a timely Notice of 
Disagreement in October 2003 claiming entitlement to a 
compensable evaluation.


FINDING OF FACT

The veteran's residual of nose injury consists of a septal 
deviation to the right side that is not productive of 
complete or 50 percent obstruction on the right side.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
deviated septum, residual of fractured nose, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.14, 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his initially assigned 
noncompensable disability rating for service-connected 
deviated nasal septum is more severe than contemplated by the 
noncompensable rating assigned and should be increased.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, 
entitlement to a compensable rating is denied.

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act ("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2002.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decision on appeal, the January 2004 Statement of the Case 
("SOC") and March 2005 Supplemental Statement of the Case 
("SSOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the January 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  In fact, in a statement dated June 2005, the 
veteran stated that he did not have additional evidence to 
submit and requested that his appeal be forwarded to the 
Board for adjudication.

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  In 
November 2002, the veteran provided such private treatment 
records from Hospital General Menonita in Aibonito, Puerto 
Rico from May 1972 to December 1989.  Surgery reports were 
also obtained and reviewed from the San Juan VA Medical 
Center ("VAMC") where the veteran underwent a second 
operation (septorhinsoplasty) for nasal septal deviation in 
February 2000.  A June 2004 statement was also submitted by 
C.R. describing the veteran's medical history and condition, 
however, the nature of the author's relationship to the 
veteran and his qualifications to provide competent medical 
opinions is unclear.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  In this case, the veteran was 
afforded VA Compensation and Pension Exams ("VAE") in July 
2003 and January 2005 to assess the current level of his 
disability.  Further examination or opinion is not needed on 
these claims because sufficient evidence is of record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
veteran has not identified any further evidence to support 
his claims, the Board finds that the record is ready for 
appellate review.

Merits of the Claim

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  In this case, the 
veteran is appealing a rating that was assigned in 
conjunction with the original grant of service connection for 
his deviated nasal septum.  The August 2003 rating decision 
established service connection for the left shoulder 
disability from an effective date of March 7, 1997, the 
original date of the veteran's claim, and assigned from that 
effective date the 0 percent rating now challenged on appeal.  
A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the effective 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Accordingly, the Board has considered all 
lay and medical evidence of record throughout the appeal 
period to determine any variances in the severity of the 
disability since March 1997.

The veteran is currently evaluated as zero percent disabled 
(noncompensable) for his service-connected deviated nasal 
septum.  In every instance in which the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2005).  A 10 percent disability rating, and no 
more, is warranted for traumatic deviation of the nasal 
septum that is manifested by 50-percent obstruction of the 
nasal passage on both sides or complete obstruction one side. 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).  

A November 1976 VA examination was negative for residuals of 
a nose condition.   Medical evidence submitted from the 
Hospital General Menonita shows treatment in 1989 for a 
deviated septum to the right which resulted in a septoplasty, 
however, no evidence of nostril obstruction is noted.  A 
medical statement from Dr. J.R.D.L.J. was submitted in May 
1999 that reported a deviation of the nasal septum towards 
the right side which causes an obstruction in the right nasal 
orifice, and recommended a septorhinoplasty.  No indication 
of the level of obstruction was provided.  An August 1999 San 
Juan VA examination diagnosed the veteran with a deviated 
nasal septum and opined that it was likely caused by a nose 
fracture.  The examiner noted mild obstruction, about 5 
percent, in the right nostril.  X-rays showed an undisplaced 
fracture of the nasal bone tip, healed.  The examiner further 
stated that he could not determine why a septoplasty had been 
performed in 1989.  The Board notes that although the medical 
evidence in 1999 appears to support the veteran's claim of 
obstruction, the level of obstruction did not rise to a 
compensable level: 50-percent obstruction of the nasal 
passage on both sides or complete obstruction one side. 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2005).  

February 2000 San Juan VAMC records documented a second 
operation in which the veteran received a septorhinoplasty 
following a finding of a deviated nasal septum to the left 
with depressed nasal bone of the left side and hypertrophic 
inferior turbinates bilaterally by compensation.  There is no 
evidence of nasal obstruction documented by any treating 
physician.  A VA examination conducted in July 2003 did not 
indicate nasal obstruction.  Finally, in a January 2005 VA 
examination of the veteran's nose, the examiner indicated 
that the veteran's septum was located in the midline with no 
evidence of nasal obstruction, which, again, is the 
requirement for a higher evaluation.  

A thorough review of the medical evidence of record shows 
that the veteran's manifestations of a deviated septum, 
residual of a fracture nose, do not more closely approximate 
the criteria for a compensable disability rating at any point 
during the pendency of this appeal, a staged rating is not 
appropriate.  See 38 C.F.R. § 4.7 (2005); see also Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the Board must 
conclude that the preponderance of the evidence is against 
entitlement to a compensable evaluation at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against a compensable 
rating, the benefit-of-the doubt doctrine does not apply, and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for a deviated nasal 
septum is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


